












________________________________________________________________




AMENDED AND RESTATED
Employment AGREEMENT


BETWEEN


MORGAN M. Schuessler, JR.


AND


global payments inc.


Dated as of August 23, 2013






_________________________________________________________________




























































--------------------------------------------------------------------------------




Employment AGREEMENT
CONTENTS
1.
Effective Date
1


2.
Employment
1


3.
Employment Period
1


4.
Employment Period
2


5.
Compensation and Benefits
2


 
(a) Base Salary    
2


 
(b) Incentive and Savings Plans
2


 
(c) Welfare Benefit Plans
3


 
(d) Expenses
3


 
(e) Fringe Benefits
3


 
(f) Relocation Assistance
3


 
(g) Other Benefits and Allowances
4


6.
Change in Control
6


7.
Termination of Employment
7


 
(a) Death, Retirement or Disability
7


 
(b) Termination by the Company
7


 
(c) Termination by Executive Prior to a Change in Control
8


 
(d) Termination by Executive After a Change in Control
9


 
(e) Notice of Termination
10


 
(f) Date of Termination
10


 
(g) Definition of Termination of Employment
10


8.
Obligations of the Company upon Termination
10


 
(a) Prior to a Change in Control: Termination by Executive for Good Reason;
Termination by the Company Other Than for Cause or Disability
10


 
(b) Intentionally Omitted
12


 
(c) After or in Connection with a Change in Control: Termination by Executive
for Good Reason; Termination by the Company Other Than for Cause or Disability
12


 
(d) Death, Disability or Retirement
14


 
(e) Cause or Voluntary Termination without Good Reason
15


9.
Non-exclusivity of Rights
15


10.
Mandatory Reduction of Payments in Certain Events
15


11.
Costs of Enforcement
16


12.
Representations and Warranties
17


13.
Restrictions on Conduct of Executive
17


 
(a) General
17


 
(b) Definitions
17


 
(c) Restrictive Covenants
19


 
(d) Enforcement of Restrictive Covenants
21


14.
Arbitration
21


15.
Rabbi Trust    
22


16.
Assignment and Successors
22


17.
Miscellaneous
23


 
(a) Waiver
23


 
(b) Severability
23


 
(c) Other Agents
23


 
(d) Entire Agreement
23


 
(e) Governing Law
23


 
(f) Notices
23


 
(g) Amendments and Modifications
24


 
(h) Section 409A
24









--------------------------------------------------------------------------------










AMENDED AND RESTATED
Employment AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT Agreement (this "Agreement") is made and
entered into this 23rd day of August, 2013 by and between Global Payments Inc.,
a Georgia corporation (the "Company"), and Morgan M. Schuessler, Jr.
("Executive"), to be effective as of the Effective Date, as defined in Section
1.


BACKGROUND


Executive is currently serving as the President - International. Executive and
the Company desire to memorialize the terms of such employment in this
Agreement. In addition, the Board of Directors of the Company (the "Board"), has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined below) of the Company. As it is desired and anticipated that Executive
will continue to be employed and provide services for the Company’s successor
for some period of time following a Change in Control, one purpose of this
Agreement is to provide Executive with compensation and benefits arrangements
which ensure that the compensation and benefits expectations of Executive will
be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement. The terms of this Agreement replace any
terms that might have been contained in any offer letter or other communication
regarding Executive’s employment.


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1. Effective Date. The effective date of this Agreement (the "Effective Date")
is August 23, 2013. This Agreement supersedes and replaces Executive’s prior
Employment Agreement dated May 1, 2007 and all amendments thereto.


2. Employment. Executive is employed as the President-International with
responsibility for overseeing all of the Company’s businesses outside of North
America and South America. In such capacity, Executive shall have the
responsibilities as shall be assigned to him by the Company.


3. Employment Period. Subject to Section  7, Executive’s initial employment
period under this Agreement shall be the period which starts on August 23, 2013
and then continues without interruption until August 22, 2016; provided,
Executive’s initial employment period shall automatically be extended for one
additional year on August 22, 2015 and on each subsequent anniversary of such
date unless either the Company or Executive provides notice (in accordance with
Section 17(f)) before such anniversary date that there will be no such
extension. Executive’s initial employment period and any subsequent extension of
the initial Employment Period shall be referred to collectively as Executive’s
“Employment Period.” A failure to extend Executive’s Employment Period shall not
be treated for any reason whatsoever as a termination of Executive’s employment
under Section 7.


Subject to Section 7, Executive will be assigned, and Executive agrees to be
assigned, to work in Hong Kong for Company’s affiliate beginning on July 31,
2013 and ending on the date which is two (2)




--------------------------------------------------------------------------------




years thereafter, unless the assignment is extended by mutual agreement (the “HK
Assignment”). During the HK Assignment, Executive will be based in the Company’s
Hong Kong office and his US-based work during that time period will not exceed
30% of his total hours worked for the Company. Upon the conclusion of the HK
Assignment, Executive will return to the Company’s Corporate Offices in Atlanta,
Georgia.


4. Extent of Service. During the Employment Period, Executive shall render his
services to the Company (or to its successor following a Change in Control) in
conformity with professional standards, in a prudent and workmanlike manner and
in a manner consistent with the obligations imposed on officers of corporations
under applicable law. Executive shall promote the interests of the Company and
its subsidiaries in carrying out Executive's duties and shall not deliberately
take any action which could, or fail to take any action which failure could,
reasonably be expected to have a material adverse effect upon the business of
the Company or any of its subsidiaries or any of their respective affiliates.
Executive agrees to devote his business time, attention, skill and efforts
exclusively to the faithful performance of his duties hereunder (both before and
after a Change in Control); provided, however, that it shall not be a violation
of this Agreement for Executive to (i) devote reasonable periods of time to
charitable and community activities and, with the approval of the Company,
industry or professional activities, and/or (ii) manage or participate in
personal business interests and investments, so long as such activities do not
materially interfere with the performance of Executive's responsibilities under
this Agreement and comply with all Company policies and codes.


5. Compensation and Benefits.


(a)    Base Salary During the Employment Period, the Company will pay to
Executive a base salary in the amount of U.S. $425,000 per year ("Base Salary"),
less normal withholdings, payable in equal bi-weekly or other installments as
are customary under the Company's payroll practices from time to time.
Executive's Base Salary will be reviewed periodically and the Company may change
Executive's Base Salary from time to time. The periodic review of Executive's
salary will consider, among other things, Executive's own performance and the
Company's performance.


(b)    Incentive and Savings Plans During the Employment Period, Executive shall
be entitled to participate in incentive and savings plans, practices, policies
and programs applicable generally to employees of the Company.


(i) Annual Bonus. Each year the Company and the Executive shall establish
Executive’s annual bonus opportunity, based on achievement of agreed-upon
financial and performance objectives. The Executive’s annual bonus opportunity
as determined pursuant to the foregoing shall be referred to herein as the
“Bonus Opportunity”. The annual Bonus Opportunity and specific performance and
financial objectives will be set forth in Executive’s individual performance and
incentive plan for each year. The Executive must be an active employee on the
date the annual bonuses are paid on a Company wide basis in order to be eligible
to receive any bonus payment.


(ii)    Incentive Awards. Upon approval by the Board of Directors (or the
applicable committee), the Company may grant to Executive from time to time
stock options, restricted stock, or performance units, as a long-term incentive
for performance.
  
(iii)    Clawback Policy. Notwithstanding anything contained in this Agreement,
in the event that the Company institutes a clawback policy with respect to its
bonus benefit or long term incentive benefits, any bonuses or long-term
incentive benefits provided will be subject to such policy and Executive hereby
agrees to comply with such policy.






--------------------------------------------------------------------------------




(c)    Welfare Benefit Plans During the Employment Period, Executive and
Executive's family shall be eligible for participation in, and shall receive all
benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance plans and programs) ("Welfare Plans"). During the HK
Assignment, Executive and his dependents shall be eligible to participate in the
CIGNA international plan for medical, prescription, dental, vision, group life,
accidental death and dismemberment, and long term disability, and the Company
shall pay all premiums for such coverage for Executive and his covered
dependants.


(d)    Expenses During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the policies, practices and procedures of the Company.


(e)    Fringe Benefits During the Employment Period, Executive shall be entitled
to fringe benefits in accordance with the plans, practices, programs and
policies of the Company.
        
    (f)    Relocation Assistance In connection with Executive’s relocation to
Hong Kong for the HK Assignment, the Company will pay reasonable transportation
and moving costs for Executive’s transfer of his personal property to Hong Kong
at the commencement of the HK Assignment and back to the United States at the
end of the HK Assignment or, earlier, if Executive’s employment is terminated by
the Company without Cause before the end of the HK Assignment or Executive
voluntarily terminates employment for Good Reason before the end of the HK
Assignment. As for any of the above referenced relocation expenses that are
taxable to the Executive, the Company shall “gross up” the amount paid to ensure
that Executive receives 100% of the amount to be reimbursed. Notwithstanding
anything else contained in this Agreement to the contrary, if Executive
voluntarily terminates employment within twenty four (24) months from the date
of his relocation to Hong Kong without Good Reason, Executive shall reimburse
the Company for all amounts received pursuant to this section 5(f) on a pro-rata
basis. For purposes of the foregoing sentence, all amounts paid to the Executive
in accordance with this section 5(f) shall be added together and divided by 730
(which is the number of calendar days in a two year period). In order to
determine the amount to be re-paid by Executive, the resulting quotient shall be
multiplied by the number of days remaining in Executive’s two year HK
Assignment.


(g)    Other Benefits and Allowances


        (i) Expatriate Allowance. During the HK Assignment, the Company will pay
Executive an additional $40,000 stipend annually. This amount will be paid to
Executive in August of each year of the HK Assignment.


(ii) Housing Expenses. During the HK Assignment, the Company will pay up to
HK$155,138 per month for Executive’s costs of renting a house or apartment in
Hong Kong, and Company will also pay Executive’s costs for utilities, insurance
and taxes related to such rental. This rental payment will be made by Company
directly to the landlord. Executive’s housing allowance limit will be reviewed
by Company annually, commencing July 2014, and increased by the Hong Kong annual
inflation rate. In the event that, during the HK Assignment, the landlord fails
to meet his obligations under the lease or the lease is terminated through no
fault of the Executive, the Company will ensure that the Executive receives
temporary housing comparable to the terminated lease and the Company will pay
for the reasonable costs incurred by Executive in relocating to other equivalent
housing in Hong Kong.






--------------------------------------------------------------------------------




(iii) Transportation Allowance. During the HK Assignment, the Company will pay
Executive a transportation allowance in the amount of HK$15,000 per month. This
allowance will be paid to either to Executive or the leasing company, at
Executive’s sole option.


    (iv) Tuition Allowance. During the HK Assignment, the Company will reimburse
Executive for his dependents’ tuition costs and fees (such as technology fees,
activity fees, and transportation fees) that exceed the tuition costs and fees
(such as technology fees, activity fees, and transportation fees) Executive
would have paid for his dependents to attend the private school in which they
were enrolled immediately prior to the HK Assignment during that same time
period. In addition, the Company will reimburse Executive for any initial school
fees and/or deposits required for his children to enroll in school in Hong Kong.


(v)    Travel Expenses. During the HK Assignment, the Company will pay or
reimburse Executive for the costs of business class round-trip airfare between
Hong Kong and any destination within the United States for up to two (2) trips
per family member per year. Executive will make his best efforts to purchase the
airfare in such a way as to take advantage of discounts and minimize the costs
of the airfare. As used in this paragraph, family member only includes
Executive, his spouse and dependent children.


(vi)    Relocation Allowance.    Within thirty (30) days of the commencement of
the HK Assignment, the Company will pay Executive a one-time allowance in the
amount of $25,000 to cover any and all miscellaneous relocation expenses which
are not otherwise covered under the relocation benefits provided to Executive
under this Agreement.


(vii)    Club Membership Fees. During the HK Assignment, the Company will lease
or purchase a debenture and cover all other annual fees associated with a family
membership in the Hong Kong American Club for Executive and his family members.
If possible, the Company will pay these costs directly to the Hong Kong American
Club.


        (viii)    Costs of Visa. The Company will pay for all costs involved in
securing any visa or work permits required under the laws of Hong Kong for
Executive and his accompanying family members to relocate to Hong Kong.


        (ix)    Tax Preparation. The Company will pay or reimburse Executive for
reasonable expenses incurred by Executive in meeting with a specialist to assist
with any tax issues that might arise as a result of Executive’s relocation to
Hong Kong, including assisting Executive with completing and filing his annual
tax returns.


        (x)    Taxes.  The Company will bear the costs for any Hong Kong income
taxes owed by Executive during the term of the HK Assignment, and Executive will
cooperate with Company and/or its specialists in preparing and submitting all
required Hong Kong tax filings.  The Company’s hired specialists will also
prepare Executive’s individual U.S. tax returns for each year of the HK
Assignment.  The Company will bear the cost of all US taxes payable with regard
to the benefits and allowances as detailed in Sections 5(g)(ii) to 5(g)(x),
while all US tax savings attributable to the foreign earned income exclusion and
the foreign tax credit will be for the Company’s benefit.  As a part of the
annual US tax filing process, the Company’s hired specialists will prepare a
reconciliation of the US tax liability, to determine any amounts payable between
the parties based upon the tax sharing agreement as detailed in this Section.
Any required prepayment of future years’ Hong Kong income taxes will be paid by
the Company and reimbursed to the Company by Executive within thirty (30) days
of refund from the Hong Kong authorities.


As for any of the above referenced expenses in Section 5(g) that are taxable to
the Executive, the Company shall “gross up” the amount paid to ensure that
Executive receives 100% of the amount to be




--------------------------------------------------------------------------------




reimbursed. In the event Executive’s employment is terminated without Cause
during the HK Assignment or Executive voluntarily terminates employment for Good
Reason during the HK Assignment, the benefits and allowances set forth in
Section 5(g) shall continue to be provided to Executive until the end of his
childrens’ then-current school semester.


6. Change in Control. For the purposes of this Agreement, a "Change in Control"
shall mean:


(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition by a Person who is on the Effective Date the beneficial owner of 35%
or more of the Outstanding Company Voting Securities, (ii) any acquisition
directly from the Company, (iii) any acquisition by the Company which reduces
the number of Outstanding Company Voting Securities and thereby results in any
person having beneficial ownership of more than 35% of the Outstanding Company
Voting Securities, (iv) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (v) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i) and (ii) of subsection (b) of this Section 6; or


(b)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and (ii) no
Person (excluding the Company or any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination;
provided, however, that


(c)    Notwithstanding anything in this definition to the contrary, a
restructuring and/or separation of any line of business or business unit from
the Company will not of itself constitute a Change in Control.


7. Termination of Employment.


(a)    Death, Retirement or Disability(a)    Death, Retirement or Disability.
Executive's employment and the Employment Period shall terminate automatically
upon Executive's death or Retirement. For purposes of this Agreement,
"Retirement" shall mean normal retirement as defined in the Company's
then-current retirement plan, or if there is no such retirement plan,
"Retirement" shall mean voluntary termination after age 65 with at least ten
years of service. If the Company determines in good faith that the Disability of
Executive has occurred (pursuant to the definition of Disability set forth
below), it may give to




--------------------------------------------------------------------------------




Executive written notice of its intention to terminate Executive's employment.
In such event, Executive's employment with the Company shall terminate effective
on the 30th day after receipt of such written notice by Executive (the
"Disability Effective Date"), provided that, within the 30 days after such
receipt, Executive shall not have returned to full-time performance of
Executive's duties. For purposes of this Agreement, "Disability" shall mean a
mental or physical disability as determined by the Board in accordance with
standards and procedures similar to those under the Company's employee long-term
disability plan, if any. At any time that the Company does not maintain such a
long-term disability plan, Disability shall mean the inability of Executive, as
determined by the Board, to substantially perform the essential functions of his
regular duties and responsibilities due to a medically determinable physical or
mental illness which has lasted (or can reasonably be expected to last) for a
period of six consecutive months.


(b)    Termination by the Company The Company may terminate Executive's
employment with or without Cause. For purposes of this Agreement:


"Cause" shall mean:


(i) the failure of Executive to perform substantially Executive's duties with
the Company (other than any such failure resulting from incapacity due to
physical or mental illness, and specifically excluding any failure by Executive,
after reasonable efforts, to meet performance expectations), after a written
demand for substantial performance is delivered to Executive by the Company
which specifically identifies the manner in which such Board or officer believes
that Executive has not substantially performed Executive's duties, or


(ii) any act of fraud, misappropriation, embezzlement or similar dishonest or
wrongful act by Executive, including, without limitation, any violation of the
Sarbanes-Oxley Act or similar laws or legal standards, or


(iii) Executive's abuse of alcohol, prescription drugs or any substance which
materially interferes with Executive’s ability to perform services on behalf of
the Company or Executive’s use of illegal drugs,


(iv) Executive’s violation of any laws, agreements or Company policies or codes
prohibiting employment discrimination, harassment, conflicts of interest,
retaliation, competition with the Company, solicitation of Company customers or
employees on behalf of anyone other than Company, improper use or disclosure of
Trade Secrets, Confidential Information or other proprietary information of the
Company; or


(iv) Executive's commission of, conviction for, or plea of guilty or nolo
contendere to, a felony.


(c)    Termination by Executive Prior to a Change in Control Prior to a Change
in Control and on or after the second anniversary of the date of a Change in
Control, Executive's employment may be terminated by Executive for Good Reason
or no reason and, in respect of such termination occurring prior to a Change in
Control or on or after the second anniversary of the date of a Change in
Control, "Good Reason" shall mean:


(i) a reduction by the Company in Executive's Base Salary or Bonus Opportunity
as in effect on the Effective Date or as the same may be increased from time to
time, or a material reduction by the Company in Executive’s long term incentive
opportunity (material for this purpose being defined as 20% or more from the
baseline value which will be determined by reference to the value of Executive’s
long term




--------------------------------------------------------------------------------




compensation granted in the immediately preceding year, with value determined in
accordance with typically used and accepted valuation methods applied in a
consistent manner), in any case unless a similar reduction is made in the salary
and incentives of similarly-situated employees which reduction is not rescinded
within ten (10) days after the Company receives written notice from Executive
that he believes that the reduction constitutes Good Reason and that he intends
to resign if it is not rescinded; or


(ii) any failure by the Company to comply with and satisfy Section 16(c) of this
Agreement; or


(iii) except during the HK Assignment, a requirement that Executive be based in
any office or location more than 50 miles from Company’s Atlanta corporate
office location as of the Effective Date and, during the HK Assignment, a
requirement that Executive be based in any office or location other than in Hong
Kong; or


(iv) without the written consent of Executive, the assignment to a position
materially different from the President - International, as contemplated by
Section 2, of a publicly traded corporation having a class of securities
registered pursuant to the Exchange Act and which assignment is not rescinded
within ten (10) days after the Company receives written notice from Executive
that he believes that the assignment constitutes Good Reason and that he intends
to resign if it is not rescinded; or


(v) without the written consent of Executive, the Company changes its reporting
structure such that Executive no longer reports directly and exclusively to the
Chief Executive Officer of a publicly traded company having a class of
securities registered pursuant to the Securities Exchange Act of 1934, as
amended, which reporting change is not rescinded within ten (10) days after the
Company receives written notice from Executive that he believes that the
assignment constitutes Good Reason and that he intends to resign if it is not
rescinded.


(d)    Termination by Executive After a Change in Control On or after a Change
in Control and before the second anniversary of the date of such Change in
Control, Executive's employment may be terminated by Executive for Good Reason
or no reason and, in respect of such termination occurring on or after a Change
in Control and before the second anniversary of the date of a Change in Control,
"Good Reason" shall mean:


(i) a reduction by the Company without the written consent of Executive: (a) in
Executive's Base Salary as in effect on the Effective Date or as the same may be
increased from time to time; or (b) in Executive’s Bonus Opportunity at target
level as the same may be increased from time to time; or (c) in Executive’s long
term incentive opportunities, as determined by reference to the value of
Executive’s long term compensation granted in the immediately preceding year,
with value determined in accordance with typically used and accepted valuation
methods applied in a consistent manner; or (d) in the benefits pursuant to the
Welfare Plans, and which reduction is not rescinded within ten (10) days after
the Company receives written notice from Executive that he believes that the
reduction constitutes Good Reason and that he intends to resign if it is not
rescinded; or


(ii) the reason set forth in 7(c)(ii); or


(iii) the reason set forth in 7(c)(iii); or


(iv) the reason set forth in Section 7(c)(iv); or


(v) without the written consent of Executive, the assignment to Executive of
duties inconsistent with Executive’s position (including status, titles, and
reporting requirements), authority, duties,




--------------------------------------------------------------------------------




responsibilities as contemplated by Section 2, or any action by the Company that
results in a diminution in such position, authority, duties or responsibilities
(whether or not occurring solely as a result of the Company’s ceasing to be a
publicly traded entity) which, in either case, is not rescinded within ten (10)
days after the Company receives written notice from Executive that he believes
that the assignment constitutes Good Reason and that he intends to resign if it
is not rescinded; or


(vi) the reason set forth in Section 7(c)(v).


        (e)    Notice of Termination Any termination by the Company or by
Executive shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 17(f) of this Agreement. For purposes of
this Agreement, a "Notice of Termination" means a written notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive's
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date. The failure by Executive or the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of Executive or the
Company, respectively, hereunder or preclude Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing Executive's
or the Company's rights hereunder.


(f)    Date of Termination "Date of Termination" means (i) if the Executive’s
employment is terminated by the Executive for Good Reason, the date specified in
the Notice of Termination, which may not be less than 60 days after the date of
delivery of the Notice of Termination; provided that the Company may specify any
earlier Date of Termination, (ii) if Executive's employment is terminated by the
Company other than by reason of death or Disability, the date of receipt of the
Notice of Termination, or any later date specified therein, or (iii) if
Executive's employment is terminated by reason of death, Disability or
Retirement, the Date of Termination will be the date of death or Retirement, or
the Disability Effective Date, as the case may be.


(g)    Definition of Termination of Employment For purposes of determining the
time of payment of any amount hereunder in accordance with Section 409A, all
references in this Agreement to termination of employment mean a separation from
service as defined under Section 409A and the regulations thereunder. This
provision does not prohibit the vesting of any amount upon a termination of
employment, however defined.


8. Obligations of the Company upon Termination.


(a)    Prior to a Change in Control: Termination by Executive for Good Reason;
Termination by the Company Other Than for Cause or Disability If, prior to a
Change in Control, the Company shall terminate Executive's employment other than
for Cause or Disability, or Executive shall terminate employment for Good Reason
within a period of 90 days after the occurrence of the event giving rise to Good
Reason, then as consideration for the Restrictive Covenants as defined in
Section 13 hereof (and with respect to the payments and benefits described in
clauses (ii) through (ix) below, only if Executive executes (and does not
revoke) a Release in substantially the form of Exhibit A hereto (the “Release”)
within 60 days of the Date of Termination):


(i)    the Company shall pay to Executive in a lump sum in cash within 30 days
after the Date of Termination the sum of Executive's Base Salary through the
Date of Termination to the extent not theretofore paid (“Accrued Obligations”),
and






--------------------------------------------------------------------------------




(ii)    on the day following the six (6) month anniversary of the Date of
Termination (the “Pay Date”), the Company shall pay the Executive a lump sum
equal to one-half of the amount of the Executive’s annual Base Salary; provided
however, that the Company shall have no obligation to make such payment if
Executive has violated any of the Restrictive Covenants (as defined in Section
13 of this Agreement) and failed to remedy such violation to the satisfaction of
the Chief Executive Officer within 10 days of notice of such violation; and


(iii)    thereafter, for up to twelve (12) additional months, the Company will
continue to pay Executive an amount equal to his monthly Base Salary, payable in
equal monthly or more frequent installments as are customary under the Company's
payroll practices from time to time; provided, however that the Company’s
obligation to make or continue such payments shall cease if Executive becomes
employed with a subsequent employer or earns an income which will be reportable
as non-employee compensation on a 1099 form provided such non-employee
compensation is reasonably anticipated to be more than $100,000 a year or if
Executive violates any of the Restrictive Covenants (as defined in Section 13 of
this Agreement) and fails to remedy such violation to the satisfaction of the
Board within 10 days of notice of such violation; and


(iv)    for a period of eighteen (18) months after the Date of Termination,
Executive shall have the right to elect continuation of health care coverage
under the Company’s group health plan in accordance with “COBRA,” and the
Company shall pay all premiums for such COBRA coverage for Executive and his
covered dependents for such period, provided, however, that the obligation of
the Company to pay the cost for such COBRA coverage shall terminate upon
Executive’s obtaining other employment to the extent that such health care
coverage is provided by the new employer, and


(v)    all grants of restricted stock of the Company held by Executive as of the
Date of Termination will become immediately vested as of the Date of Termination
except for restricted stock which is subject to the next sentence. As for any
outstanding grant of performance-based restricted stock which represent a right
to receive Company stock contingent on the satisfaction of the related
performance requirements and for which the Date of Termination falls during a
Performance Cycle (as defined in the applicable award agreement), the
Compensation Committee shall certify the results and shall deliver to Executive
50% of the number of whole number of the shares of Company stock, if any, that
vested based on the actual satisfaction of such performance requirements no
later than 2½ months after the last day of the period in which such Performance
Cycle ends; and


(vi)    all of Executive’s options to acquire Common Stock of the Company
(“Options”) that would have become vested (by lapse of time) within the 24-month
period following the Date of Termination had Executive remained employed during
such period will become immediately vested as of the Date of Termination; and


(vii)    all of Executive’s vested but unexercised Options as of the Date of
Termination (including those with accelerated vesting pursuant to Section
8(a)(vi) above) shall remain exercisable through the earliest of (A) the
original expiration date of the Option, (B) the 90th day following the Date of
Termination, or (C) the date that is the 10th anniversary of the original date
of grant of the Option; and


(viii)    to the extent not theretofore paid or provided, the Company shall
timely pay or provide to Executive any other amounts or benefits required to be
paid or provided or which Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company (such other
amounts and benefits shall be hereinafter referred to as the "Other Benefits");
and






--------------------------------------------------------------------------------




(ix)    the Company will pay Executive a pro-rated annual bonus for the
fiscal-year in which the Date of Termination occurs equal to (i) the amount
Executive would have earned, if any, under Section 5(b)(i) for the year of
termination based on actual financial performance for such fiscal year, times
(ii) a fraction, the numerator of which is the number of full months in the
fiscal year preceding the Date of Termination and the denominator of which is
12; provided that such bonus shall be paid only if the pre-established
performance targets are in fact certified by the Committee to have been met, and
such bonus shall be paid in a single lump sum cash payment no later than 2½
months after the end of the fiscal year in which the bonus is earned.


(b)    Intentionally Omitted


(c)    After or in Connection with a Change in Control: Termination by Executive
for Good Reason; Termination by the Company Other Than for Cause or Disability
If there occurs a Change in Control and, within 24 months following such Change
in Control (or if Executive can reasonably show that such termination by the
Company was in anticipation of the Change in Control), the Company shall
terminate Executive's employment other than for Cause or Disability, or
Executive shall terminate employment for Good Reason, then as consideration for
the Restrictive Covenants as defined in Section 13 hereof (and with respect to
the payments and benefits described in clauses (ii) through (ix) below, only if
Executive executes (and does not revoke) the Release within 60 days of the Date
of Termination):


(i)    the Company (or its successor) shall pay to Executive the Accrued
Obligations in a lump sum in cash within 30 days after the Date of Termination;
and


(ii)    on the day following the six (6) month anniversary of the Date of
Termination (the “Pay Date”), the Company (or its successor) shall pay the
Executive a lump sum equal to one half of the amount of Executive’s annual Base
Salary; provided however, that the Company shall have no obligation to make such
payment if Executive has violated any of the Restrictive Covenants (as defined
in Section 13 of this Agreement) and failed to remedy such violation to the
satisfaction of the Board within 10 days of notice of such violation;


(iii)    thereafter, for up to eighteen (18) additional months, the Company (or
its successor) will continue to pay Executive an amount equal to his monthly
Base Salary, payable in equal monthly or more frequent installments as are
customary under the Company's payroll practices from time to time; provided,
however that the Company’s obligation to make or continue such payments shall
cease if Executive violates any of the Restrictive Covenants (as defined in
Section 13 of this Agreement) and fails to remedy such violation to the
satisfaction of the Board within 10 days of notice of such violation; and


(iv)    for a period of eighteen (18) months after the Date of Termination,
Executive shall have the right to elect continuation of health care coverage
under the Company’s group health plan in accordance with “COBRA,” and the
Company shall pay all premiums for such COBRA coverage for Executive and his
covered dependents for such period, provided, however, that the obligation of
the Company to pay the cost for such COBRA coverage shall terminate upon
Executive’s obtaining other employment to the extent that such health care
coverage is provided by the new employer, and


(v)    all grants of restricted stock of the Company held by Executive as of the
Date of Termination will become immediately vested as of the Date of Termination
except for restricted stock which is subject to the next sentence. As for any
outstanding grant of performance-based restricted stock which represent a right
to receive Company stock contingent on the satisfaction of the related
performance requirements and for which the Date of Termination falls during a
Performance Cycle (as defined in the applicable award agreement), the
Compensation Committee shall certify the results and shall deliver to




--------------------------------------------------------------------------------




Executive 100% of the number of whole number of the shares of Company stock, if
any, that vested based on the actual satisfaction of such performance
requirements no later than 2½ months after the last day of the period in which
such Performance Cycle ends; and


(vi)    all of Executive’s Options held by Executive as of the Date of
Termination will become immediately vested and exercisable as of the Date of
Termination; and


(vii)    all of Executive’s vested but unexercised Options as of the Date of
Termination (including those with accelerated vesting pursuant to Section
8(c)(vi) above) shall remain exercisable through the earliest of (A) the
original expiration date of the Option, (B) the 90th day following the Date of
Termination, or (C) the date that is the 10th anniversary of the original date
of grant of the Option; and


(viii) the Company (or its successor) will pay Executive a pro-rated annual
bonus for the fiscal-year in which the Date of Termination occurs equal to (i)
the amount Executive would have earned, if any, under Section 5(b)(i) for the
year of termination based on actual financial performance for such fiscal year,
times (ii) a fraction, the numerator of which is the number of full months in
the fiscal year preceding the Date of Termination and the denominator of which
is 12; provided that such bonus shall be paid only if the pre-established
performance targets are in fact certified by the Compensation Committee to have
been met, and such bonus shall be paid in a single lump sum cash payment no
later than 2½ months after the end of the fiscal year in which the bonus is
earned; and, as additional severance, the Company (or its successor) will pay
Executive a lump sum equal to two (2) times the amount of Executive’s target
Bonus Opportunity (as in effect on the Date of Termination) on the date that is
nine (9) months and one (1) day after the Date of Termination; provided however,
that the Company shall have no obligation to make any payment under this
§8(c)(viii) if Executive has violated any of the Restrictive Covenants (as
defined in §13) and failed to remedy such violation to the satisfaction of the
Board within 10 days of notice of such violation; and


(ix)    to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive his Other Benefits.


(d)    Death, Disability or Retirement Upon the Date of Termination due to
Executive’s death, Disability (as defined in Section 7(a)), or Retirement (as
defined in Section 7(a)), (i) all grants of Restricted Stock held by Executive
as of the Date of Termination will become immediately vested as of the Date of
Termination, (ii) all of Executive’s Options held by executive as of the Date of
Termination will become immediately vested and exercisable as of the Date of
Termination, and (iii) the number of Performance Units earned shall be
determined at the end of the Performance Cycle based on the actual performance
as of the end of the Performance Cycle. All of Executive’s vested but
unexercised Options as of the Date of Termination (including those with
accelerated vesting pursuant to the forgoing sentence) shall remain exercisable
through the earliest of (A) the original expiration date of the Option, (B) the
90th day following the Date of Termination or such longer period as specified in
the plan document governing the applicable award, or (C) the date that is the
10th anniversary of the original date of grant of the Option. For a period of
eighteen (18) months after the Date of Termination due to Executive’s death,
Disability (as defined in Section 7(a)), or Retirement (as defined in Section
7(a)), Executive shall have the right to elect continuation of health care
coverage under the Company’s group plan (if allowed by the plan) in accordance
with “COBRA” provided the Executive shall pay the entire cost of such coverage.
Except as set forth above and regardless of whether or not a Change in Control
shall have occurred, if Executive’s employment is terminated by reason of
Executive’s death, Disability or Retirement, this Agreement shall terminate
without further obligations to Executive or his estate or legal representatives
under this Agreement, other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits. Accrued Obligations shall be paid
to Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination. With respect to the provision of
Other Benefits, the term Other Benefits as used in this Section




--------------------------------------------------------------------------------




8(d) shall include, without limitation, and Executive or his estate and/or
beneficiaries shall be entitled to receive, benefits under such plans, programs,
practices and policies relating to death, disability or retirement benefits, if
any, as are applicable to Executive on the Date of Termination.


(e)    Cause or Voluntary Termination without Good Reason Regardless of whether
or not a Change in Control shall have occurred, if Executive's employment shall
be terminated for Cause, or if Executive voluntarily terminates employment
without Good Reason, this Agreement shall terminate without further obligations
to Executive, other than for payment of Accrued Obligations and the timely
payment or provision of Other Benefits. For a period of eighteen (18) months
after the Date of Termination for Cause or for the voluntary termination by
Executive, Executive shall have the right to elect continuation of healthcare
coverage under the Company’s group plan in accordance with “COBRA” provided the
Executive shall pay the entire cost of such coverage.


9. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive's continuing or future participation in any plan, program, policy or
practice provided by the Company and for which Executive may qualify, nor,
subject to Section 17(d), shall anything herein limit or otherwise affect such
rights as Executive may have under any contract or agreement with the Company.
Amounts which are vested benefits or which Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any contract or
agreement with the Company at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.


10. Mandatory Reduction of Payments in Certain Events.


(a)    Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
"Payment") would be subject to the excise tax imposed by Section 4999 of the
Code (the "Excise Tax"), then, prior to the making of any Payment to Executive,
a calculation shall be made comparing (i) the net benefit to Executive of the
Payment after payment of the Excise Tax, to (ii) the net benefit to Executive if
the Payment had been limited to the extent necessary to avoid being subject to
the Excise Tax. If the amount calculated under (i) above is less than the amount
calculated under (ii) above, then the Payment shall be limited to the extent
necessary to avoid being subject to the Excise Tax (the "Reduced Amount"). The
reduction of the Payments due hereunder, if applicable, shall be made by
reducing Payments in the following order: (A) the cash Payment under Section
8(a)(ii) or 8(c)(ii), as the case may be; (B) cash Payments under Section
8(a)(iii) or 8(c)(iii), as the case may be; (C) the cash Payment under Section
8(a)(ix) or 8(c)(viii), as the case may be; and (D) then, to the extent
necessary, reducing those Payments having the next highest ratio of Parachute
Value to actual present value of such Payments as of the date of the change of
control, as determined by the Determination Firm (as defined in Section 10(b)
below). For purposes of this Section 10, present value shall be determined in
accordance with Section 280G(d)(4) of the Code. For purposes of this Section 10,
the “Parachute Value” of a Payment means the present value as of the date of the
change of control of the portion of such Payment that constitutes a “parachute
payment” under Section 280G(b)(2) of the Code, as determined by the
Determination Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.


(b)    The determination of whether an Excise Tax would be imposed, the amount
of such Excise Tax, and the calculation of the amounts referred to
Section 10(a)(i) and (ii) above shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and Executive (the "Determination Firm") which shall provide
detailed supporting calculations. Any determination by the Determination Firm
shall be binding upon the Company and




--------------------------------------------------------------------------------




Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments which Executive was entitled to, but did
not receive pursuant to Section 10(a), could have been made without the
imposition of the Excise Tax ("Underpayment"). In such event, the Determination
Firm shall determine the amount of the Underpayment that has occurred and any
such Underpayment shall be promptly paid by the Company to or for the benefit of
Executive but no later than March 15 of the year after the year in which the
Underpayment is determined to exist, which is when the legally binding right to
such Underpayment arises.


(c)    In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 10 shall be
of no further force or effect.


11. Costs of Enforcement. Unless otherwise provided by the arbitrator(s) in an
arbitration proceeding pursuant to Section 14 hereof, in any action taken in
good faith relating to the enforcement of this Agreement or any provision
herein, Executive shall be entitled to be paid any and all costs and expenses
incurred by him in enforcing or establishing his rights thereunder, including,
without limitation, reasonable attorneys' fees, whether suit be brought or not,
and whether or not incurred in trial, bankruptcy or appellate proceedings, but
only if Executive is successful on at least one material issue raised in the
enforcement proceeding. Any costs or expenses that otherwise meet the
requirements for reimbursement under this Section 11 shall be reimbursed within
60 days of submission by Executive for a request for reimbursement, but in no
event later than March 15 of the year following the year in which the Executive
becomes entitled to such reimbursement by reason of being successful on at least
one material issue (provided a request for reimbursement has been made).


12. Representations and Warranties. Executive hereby represents and warrants to
the Company that Executive is not a party to, or otherwise subject to, any
covenant not to compete with any person or entity, and Executive's execution of
this Agreement and performance of his obligations hereunder will not violate the
terms or conditions of any contract or obligation, written or oral, between
Executive and any other person or entity.


13. Restrictions on Conduct of Executive.


(a)    General(a)    General. Executive and the Company understand and agree
that the purpose of the provisions of this Section 13 is to protect legitimate
business interests of the Company, as more fully described below, and is not
intended to eliminate Executive's post-employment competition with the Company
per se, nor is it intended to impair or infringe upon Executive's right to work,
earn a living, or acquire and possess property from the fruits of his labor.
Executive hereby acknowledges that the post-employment restrictions set forth in
this Section 13 are reasonable and that they do not, and will not, unduly impair
his ability to earn a living after the termination of this Agreement. Therefore,
subject to the limitations of reasonableness imposed by law, Executive shall be
subject to the restrictions set forth in this Section 13. For the purposes of
this Section 13, “Company” shall be deemed to include Company and all of its
parents, affiliates and subsidiaries.


(b)    Definitions The following terms used in this Section 13 shall have the
meanings assigned to them below, which definitions shall apply to both the
singular and the plural forms of such terms:


"Competitive Position" means any employment with a Competitor in which Executive
has duties for such Competitor that relate to Competitive Services and that are
the same or similar to those services actually performed by Executive for the
Company;






--------------------------------------------------------------------------------




"Competitive Services" means the provision of products and services to
facilitate merchant processing and merchant acquiring.


"Competitor" means any individual, corporation, partnership, joint venture,
limited liability, company, associate, or other entity or enterprise which is
engaged, wholly or in part, in Competitive Services, including but not limited
to the following companies and all of their parents, affiliates, subsidiaries,
or successors-in-interest who engage in Competitive Services: Chase Paymentech
Solutions, First Data Corporation, Elavon Inc., Total System Services, Inc., and
Vantiv.


"Confidential Information" means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that does not
rise to the level of a Trade Secret. "Confidential Information" shall include,
but is not limited to, financial plans and data concerning the Company;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; product development techniques or plans;
lists of current or prospective customers; details of customer contracts;
current and anticipated customer requirements; past, current and planned
research and development; business acquisition plans; and new personnel
acquisition plans. "Confidential Information" shall not include information that
has become generally available to the public by the act of one who has the right
to disclose such information without violating any right or privilege of the
Company. This definition shall not limit any definition of "confidential
information" or any equivalent term under state or federal law.


"Determination Date" means the date of termination of Executive's employment
with the Company for any reason whatsoever or any earlier date of an alleged
breach of the Restrictive Covenants by Executive.


"Person" means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.


"Principal or Representative" means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.


"Protected Customers" means any Person to whom the Company has sold or provided
its products or services during the twelve (12) months prior to the
Determination Date.


"Protected Employees" means employees of the Company who were employed by the
Company at any time within six (6) months prior to the Determination Date.


"Restricted Period" means the Employment Period and a period extending two (2)
years from the termination of Executive's employment with the Company.


"Restricted Territory" means the entire United States.


"Restrictive Covenants" means the restrictive covenants contained in Section
13(c) hereof.


"Trade Secret" means all information, without regard to form, including, but not
limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, distribution lists or a list of
actual or potential customers, advertisers or suppliers which is not commonly
known by or available to the public and which information: (A) derives economic
value, actual or potential, from not being generally




--------------------------------------------------------------------------------




known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use; and (B) is the subject
of efforts that are reasonable under the circumstances to maintain its secrecy.
Without limiting the foregoing, Trade Secret means any item of Confidential
Information that constitutes a "trade secret(s)" under the common law or
applicable state law.


(c)    Restrictive Covenants


(i)    Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. Executive understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company and its affiliated
entities, and may not be converted to Executive's own use. Accordingly,
Executive hereby agrees that Executive shall not, directly or indirectly, at any
time during the Employment Period or during the two (2) years immediately
following the end of the Employment Period for any reason reveal, divulge, or
disclose to any Person not expressly authorized by the Company any Confidential
Information, and Executive shall not, directly or indirectly, at any time during
the Employment Period or during the two (2) years immediately following the end
of the Employment Period for any reason use or make use of any Confidential
Information in connection with any business activity other than that of the
Company. Throughout the term of this Agreement and at all times after the date
that this Agreement terminates for any reason, Executive shall not directly or
indirectly transmit or disclose any Trade Secret of the Company to any Person,
and shall not make use of any such Trade Secret, directly or indirectly, for
himself or for others, without the prior written consent of the Company. The
parties acknowledge and agree that this Agreement is not intended to, and does
not, alter either the Company's rights or Executive's obligations under any
state or federal statutory or common law regarding trade secrets and unfair
trade practices.


Anything herein to the contrary notwithstanding, Executive shall not be
restricted from disclosing or using Confidential Information that is required to
be disclosed by law, court order or other legal process; provided, however, that
in the event disclosure is required by law, Executive shall provide the Company
with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by Executive.


(ii)    Non-solicitation of Protected Employees. Executive understands and
agrees that the relationship between the Company and each of its Protected
Employees constitutes a valuable asset of the Company and may not be converted
to Executive's own use. Accordingly, Executive hereby agrees that during the
Restricted Period Executive shall not directly or indirectly on Executive's own
behalf or as a Principal or Representative of any Person or otherwise solicit or
induce any Protected Employee with whom Executive worked or otherwise had
material contact through his employment with the Company to terminate his or her
employment relationship with the Company or to enter into employment with any
other Person.


(iii)    Restriction on Relationships with Protected Customers. Executive
understands and agrees that the relationship between the Company and each of its
Protected Customers constitutes a valuable asset of the Company and may not be
converted to Executive's own use. Accordingly, Executive hereby agrees that,
during the Restricted Period, Executive shall not, without the prior written
consent of the Company, directly or indirectly, on Executive's own behalf or as
a Principal or Representative of any Person, solicit, divert, take away or
attempt to solicit, divert or take away a Protected Customer for the purpose of
providing or selling Competitive Services; provided, however, that the
prohibition of this covenant shall apply only to Protected Customers with whom
Executive had Material Contact on the Company's behalf during the twelve (12)
months immediately preceding the termination of his employment hereunder. For
purposes of this Agreement, Executive had "Material Contact" with a Protected
Customer if (a) he had business dealings with the Protected Customer on the
Company's behalf; (b) he was responsible for supervising or coordinating the
dealings between the Company and the Protected Customer.






--------------------------------------------------------------------------------




(iv)    Non-competition with the Company. The parties acknowledge: (A) that
Executive's services under this Agreement require special expertise and talent
in the provision of Competitive Services and that Executive will have
substantial contacts with customers, suppliers, advertisers and vendors of the
Company; (B) that pursuant to this Agreement, Executive will be placed in a
position of trust and responsibility and he will have access to a substantial
amount of Confidential Information and Trade Secrets and that the Company is
placing him in such position and giving him access to such information in
reliance upon his agreement not to compete with the Company during the
Restricted Period; (C) that due to his management duties, Executive will be the
repository of a substantial portion of the goodwill of the Company and would
have an unfair advantage in competing with the Company; (D) that due to
Executive's special experience and talent, the loss of Executive's services to
the Company under this Agreement cannot reasonably or adequately be compensated
solely by damages in an action at law; (E) that Executive is capable of
competing with the Company; and (F) that Executive is capable of obtaining
gainful, lucrative and desirable employment that does not violate the
restrictions contained in this Agreement. In consideration of the compensation
and benefits being paid and to be paid by the Company to Executive hereunder,
Executive hereby agrees that, during the Restricted Period, Executive will not,
without prior written consent of the Company, directly or indirectly seek or
obtain a Competitive Position in the Restricted Territory; provided, however,
that the provisions of this Agreement shall not be deemed to prohibit the
ownership by Executive of any securities of the Company or its affiliated
entities or not more than five percent (5%) of any class of securities of any
corporation having a class of securities registered pursuant to the Securities
Exchange Act of 1934, as amended.
        
(d)    Enforcement of Restrictive Covenants


(i)    Rights and Remedies Upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the following rights and remedies, which shall
be independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity:


(A)    the right and remedy to enjoin, preliminarily and permanently, Executive
from violating or threatening to violate the Restrictive Covenants and to have
the Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company; and


(B)    the right and remedy to require Executive to account for and pay over to
the Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive as the result of any transactions
constituting a breach of the Restrictive Covenants.


(ii)    Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or unenforceability shall not
render invalid, void or unenforceable any other part or provision of this
Agreement. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Executive in agreeing to the provisions of
this Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws.




--------------------------------------------------------------------------------






14. Arbitration. Any claim or dispute arising under this Agreement (other than
under Section 13) shall be subject to arbitration, and prior to commencing any
court action, the parties agree that they shall arbitrate all such
controversies. The arbitration shall be conducted in Atlanta, Georgia, in
accordance with the Employment Dispute Rules of the American Arbitration
Association and the Federal Arbitration Act, 9 U.S.C. §1, et. seq. The
arbitrator(s) shall be authorized to award both liquidated and actual damages,
in addition to injunctive relief, but no punitive damages. The arbitrator(s) may
also award attorney's fees and costs, without regard to any restriction on the
amount of such award under Georgia or other applicable law. Such an award shall
be binding and conclusive upon the parties hereto, subject to 9 U.S.C. §10. Each
party shall have the right to have the award made the judgment of a court of
competent jurisdiction.


Initials of parties as to this Section 14:
Company:            __ST_____
Executive:            __MS_____


15. Rabbi Trust In order to ensure the payment of the severance benefit provided
for in Section 8(c)(ii) and (iii) of this Agreement, immediately following the
commencement of any action by a third party with the aim of effecting a Change
in Control of the Company, or the publicly-announced threat by a third party to
commence any such action, the Company shall fully fund through the Global
Payments Inc. Benefit Security Trust, or similar “rabbi trust,” the amount of
the severance payment that would have been paid to Executive under Section
8(c)(ii) and (iii) if the Date of Termination had occurred on the date of
commencement, or publicly-announced threat of commencement, of such action by
the third party. Amounts shall be paid to Executive from such trust as provided
under this Agreement and the trust. The right of Executive to receive payments
under this Agreement shall be an unsecured claim against the general assets of
the Company and Executive shall have no rights in or against any specific assets
of the Company. For greater certainty, the foregoing trust shall be a revocable
trust in the event the potential Change in Control which precipitated the
funding of such trust is not consummated.


16. Assignment and Successors.


(a)    This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive's legal representatives.


(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.


(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


17. Miscellaneous.


(a)    Waiver Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or




--------------------------------------------------------------------------------




condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.


(b)    Severability If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.


(c)    Other Agents Nothing in this Agreement is to be interpreted as limiting
the Company from employing other personnel on such terms and conditions as may
be satisfactory to it.


(d)    Entire Agreement Except as provided herein, this Agreement contains the
entire agreement between the Company and Executive with respect to the subject
matter hereof and, from and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.


(e)    Governing Law Except to the extent preempted by federal law, and without
regard to conflict of laws principles, the laws of the State of Georgia shall
govern this Agreement in all respects, whether as to its validity, construction,
capacity, performance or otherwise.


(f)    Notices All notices, requests, demands and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or three days after mailing if mailed, first class, certified
mail, postage prepaid:


 
To Company:
Global Payments Inc.
 
 
 
10 Glenlake Parkway- North Tower
 
 
 
Atlanta, Georgia 30328
 
 
 
Office of the Corporate Secretary
 
 
 
 
 
 
To Executive:
Morgan M. Schuessler, Jr.
 
 
 
101 Blackland Road, NW
 
 
 
Atlanta, Georgia 30342
 

    
            
Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.


(g)    Amendments and Modifications This Agreement may be amended or modified
only by a writing signed by both parties hereto, which makes specific reference
to this Agreement.


(h)     Section 409A This Agreement is intended to comply with Section 409A of
the Code and applicable regulations. The Agreement shall be interpreted in such
a way so as to comply, to the extent necessary, with Section 409A and the
regulations thereunder. Whenever in this Agreement a payment or benefit is
conditioned on Executive’s execution of a Release, such Release must be executed
and all revocation periods shall have expired within 60 days after the Date of
Termination; failing which such payment or benefit shall be forfeited. If such
payment or benefit constitutes non-exempt deferred compensation for purposes of
Section 409A of the Code, and if such 60-day period begins in one calendar year
and ends in the next calendar year, the payment or benefit shall not be made or
commence before the second such calendar year,




--------------------------------------------------------------------------------




even if the Release becomes irrevocable in the first such calendar year. In
other words, Executive is not permitted to influence the calendar year of
payment based on the timing of his signing of the Release.


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the date first above written.


 
GLOBAL PAYMENTS INC.
 
 
 
 
Date: September 30, 2013
By: /s/ Suellyn P. Tornay
 
Name: Suellyn P. Tornay
 
Title: Executive Vice President and General Counsel
 
 
 
EXECUTIVE:
 
 
 
 
Date: August 26, 2013
/s/ Morgan M. Schuessler
 
Morgan M. Schuessler, Jr.













--------------------------------------------------------------------------------




EXHIBIT A
Form of Release


This Release is granted effective as of the ____ day of _____, 20__, by Morgan
M. Schuessler, Jr. ("Executive") in favor of Global Payments Inc. (the
"Company"). This is the Release referred to that certain Employment Agreement
effective as of _________, 20__ by and between the Company and Executive (the
"Employment Agreement"). Executive gives this Release in consideration of the
Company's promises and covenants as recited in the Employment Agreement, with
respect to which this Release is an integral part.


1.    Release of the Company. Executive, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, employees, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys ("the Released Parties"),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney's fees and costs,
or liabilities whatsoever, in law or in equity, which Executive ever had or now
has against the Released Parties, including, without limitation, any claims
arising by reason of or in any way connected with any employment relationship
which existed between the Company or any of its parents, subsidiaries,
affiliates, or predecessors, and Executive. It is understood and agreed that
this Release is intended to cover all actions, causes of action, claims or
demands for any damage, loss or injury, whether known or unknown, of any nature
whatsoever, including those which may be traced either directly or indirectly to
the aforesaid employment relationship, or the termination of that relationship,
that Executive has, had or purports to have, from the beginning of time to the
date of this Release, and including but not limited to claims for employment
discrimination under federal or state law, except as provided in Paragraph 2;
claims arising under the Age Discrimination in Employment Act, 29 U.S.C. § 621,
et seq., Title VII of the Civil Rights Act, 42 U.S.C. § 2000(e), et seq. or the
Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.; claims for statutory
or common law wrongful discharge, claims arising under the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq.; claims for attorney's fees, expenses and costs;
claims for defamation; claims for emotional distress; claims for wages or
vacation pay; claims for benefits, including any claims arising under the
Executive Retirement Income Security Act, 29 U.S.C. § 1001, et seq.; and claims
under any other applicable federal, state or local laws or legal concepts;
provided, however, that nothing herein shall release the Company of any
indemnification obligations to Executive under the Company’s bylaws, certificate
of incorporation, Delaware law or otherwise.


2.    Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. Executive
acknowledges and agrees Executive has been, and hereby is, advised by Company to
consult with an attorney prior to executing this Release. Executive further
acknowledges and agrees that Company has offered Executive the opportunity,
before executing this Release, to consider this Release for a period of
twenty-one (21) calendar days; and that the consideration he receives for this
Release is in addition to amounts to which he was already entitled. It is
further understood that this Release is not effective until seven (7) calendar
days after the execution of this Release and that Executive may revoke this
Release within seven (7) calendar days from the date of execution hereof.


3.    Non-Admission. It is understood and agreed by Executive that the payment
made to him is not to be construed as an admission of any liability whatsoever
on the part of the Company or any of the other Releasees, by whom liability is
expressly denied.






--------------------------------------------------------------------------------




4.    Acknowledgement and Revocation Period. Executive agrees that he has
carefully read this Release and is signing it voluntarily. Executive
acknowledges that he has had twenty one (21) days from receipt of this Release
to review it prior to signing or that, if Executive is signing this Release
prior to the expiration of such 21-day period, Executive is waiving his right to
review the Release for such full 21-day period prior to signing it. Executive
has the right to revoke this release within seven (7) days following the date of
its execution by him. In order to revoke this Release, Executive must deliver
notice of the revocation in writing to Company’s General Counsel before the
expiration of the seven (7) day period. However, if Executive revokes this
Release within such seven (7) day period, no severance benefit will be payable
to him under the Employment Agreement and he shall return to the Company any
such payment received prior to that date.


5.    No Revocation After Seven Days. Executive acknowledges and agrees that
this Release may not be revoked at any time after the expiration of the seven
(7) day revocation period and that he/she will not institute any suit, action,
or proceeding, whether at law or equity, challenging the enforceability of this
Release. Executive further acknowledges and agrees that, with the exception of
an action to challenge the waiver of claims under the ADEA, Executive shall not
ever attempt to challenge the terms of this Release, attempt to obtain an order
declaring this Release to be null and void, or institute litigation against the
Company or any other Releasee based upon a claim that is covered by the terms of
the release contained herein, without first repaying all monies paid to him/her
under Section 8 of the Employment Agreement. Furthermore, with the exception of
an action to challenge his waiver of claims under the ADEA, if Executive does
not prevail in an action to challenge this Release, to obtain an order declaring
this Release to be null and void, or in any action against the Company or any
other Releasee based upon a claim that is covered by the release set forth
herein, Executive shall pay to the Company and/or the appropriate Releasee all
their costs and attorneys’ fees incurred in their defense of Executive’s action.


6.    Governing Law and Severability. This Release and the rights and
obligations of the parties hereto shall be governed and construed in accordance
with the laws of the State of Georgia. If any provision hereof is unenforceable
or is held to be unenforceable, such provision shall be fully severable, and
this document and its terms shall be construed and enforced as if such
unenforceable provision had never comprised a part hereof, the remaining
provisions hereof shall remain in full force and effect, and the court or
tribunal construing the provisions shall add as a part hereof a provision as
similar in terms and effect to such unenforceable provision as may be
enforceable, in lieu of the unenforceable provision.


EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT. EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD A
FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HIS CHOOSING
CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT HE IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.








